Citation Nr: 1638298	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability, multi-level degenerative disc disease, status post fracture L5 transverse process.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date earlier than October 24, 2011, for the grant of a total rating based on individual employability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than October 24, 2011, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to November 1953.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That decision denied his claim for a rating higher than 40 percent for his low back disability, specifically, for what was at that time characterized as degenerative disc disease of the lumbar spine with residuals of a fracture of the L5 transverse process.  

A Board decision in April 2008 denied that claim.  In response to that decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2009 Order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision denying that claim and remanding it to the Board for further proceedings consistent with the Order.  

Consequently, in August 2009, the Board in turn remanded that claim to the RO to comply with the Court's Order.  Following the requested development, the file was returned to the Board.  

As the RO's development did not fully comply with the Board's request, the case was again remanded in June 2012.  As discussed by the Board at that time, in a November 2011 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities as associated with the low back disability, and assigned a 20 percent initial rating for each lower extremity retroactively effective from October 24, 2011, the date of the VA compensation examination the Veteran had just had on remand.  As noted by the Board, the ratings assigned to those disabilities are part and parcel of the Veteran's low back disability.  Consequently, the Board took jurisdiction of the ratings assigned to the Veteran's bilateral lower extremities.

The Board also took jurisdiction of the issue of entitlement to a TDIU.  As explained at that time, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  See Mayhue v Shinseki, 24 Vet App 273 (2011).  In Roberson v Principi, 251 F 3d 1378, 1384 (2001) the US Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. §  3.155(a).  

Consequently, the Board remanded the issues of higher ratings for the Veteran's low back and bilateral lower extremity disabilities, as well as entitlement to a TDIU to the RO for further development.

After completing the Board's requested development, a March 2014 rating decision granted entitlement to a TDIU in addition to basic eligibility to DEA, both effective from October 24, 2011.  The RO also expanded the Veteran's lumbar spine disability to include degenerative disc disease shown at other disc levels besides what was previously service-connected at L5.

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in deciding this appeal that inevitably will result from this additional remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.

As regards the Veteran's low back disability, the Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's recent VA examination findings, from September 2014, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Additionally, as regards the Veteran's earlier effective date claims, as noted in the Introduction, in a March 2014 rating decision, the RO granted TDIU and basic eligibility for DEA, both effective from October 24, 2011.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2015 as to the effective date assigned.  Where an NOD has been filed with regards to an issue, and a Statement of the Case (SOC) has not been issued, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran also will then have opportunity to complete the steps necessary to perfect his appeal of these additional claims to the Board by also, in response to the SOC, filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200, etc.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all additional evaluation or treatment records needing to be obtained.  This includes, but is not limited to, records of treatment received from the Dublin, Georgia VA Medical Center.  If any such records identified by the Veteran are unavailable, he must be informed and notations of the unavailability of the records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims file so they may be considered.

2.  After receipt of all additional records, have the Veteran reexamined to reassess the severity of his service-connected low back and bilateral lower extremity disabilities.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected low back and bilateral lower extremity disabilities.  In particular, the examiner is asked to provide the following specific information:

(a) The Veteran has been service-connected for a healed facture of the spine, specifically the L-5 transverse process, effectively since November 11, 1953.  Previous examination notes show this fracture is healed and therefore may not appear on X-ray.  So please state whether the Veteran's fracture of the L 5 transverse process (i) is a vertebral body fracture with loss of 50 percent or more of the height; (ii) results in any demonstrable deformity of the vertebral body; (iii) causes abnormal mobility requiring a neck brace (jury mast); or (iv) is with cord involvement, causes him to be bedridden and/or requires long leg braces;

(b) The range of motion of the lumbar spine and the point where pain begins.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so;

(c) The range of motion on repetitive testing, including again specifying the point where pain begins.  This information must also be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results; 

(d) Whether there is any additional limitation of motion or function or functional loss otherwise, including due to weakness, premature or excess fatigability, incoordination, lack of endurance, less movement, etc., including discussion of how and to what extent range of motion is additionally limited during a flare-up; 

(e) Whether there are neurological manifestations of the service-connected low back disability other than the already service-connected bilateral lower extremity radiculopathy; if there are, specify them and describe their severity; 

(f) For the bilateral lower extremity radiculopathy, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis;
(g) Whether there have been any incapacitating episodes in the past 12 months - meaning bed rest prescribed by a physician and treatment by a physician; and

(h) The functional impairment associated with the low back disability, including the effects of this disability on the Veteran's occupational and daily activities.

When responding, it is most essential the examiner provide explanatory rationale for all opinions expressed and conclusions reached, preferably citing to specific evidence in the file as support.  If the examiner must resort to mere speculation to render the requested opinion, he/she must state what reasons, with specificity, the question being asked is outside the scope or realm of a medical professional conversant in VA practices, what additional evidence, if available, would allow for a more definitive response, or whatever the reason is for not being able to respond more definitively.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If it does not, return the report to the examiner for all needed additional information.  38 C.F.R. § 4.2.

4.  Provide the Veteran an SOC concerning the issues of entitlement to an effective date earlier than October 24, 2011, for the grant of a TDIU and basic eligibility to DEA benefits.  Also reiterate that he must file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b), etc.  Only if he does should these claims be returned to the Board for further appellate consideration.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

